            Case 1:19-cv-01779-LGS Document 1 Filed 02/26/19 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


UNITE HERE RETIREMENT FUND

               and                                          COMPLAINT

TRUSTEES OF THE UNITE HERE
RETIREMENT FUND,

333 Westchester Ave., North Building                        NO.
White Plains, New York 10604

                      Plointffi,
       V.


ARBAH HOTEL CORP. d/b/a
MEADOWLANDS VIEW HOTEL

2750 Tonnelle Avenue
North Bergen, New Jersey

                      Defendant.




Introduction


       l.      This is an action to collect contributions owed to the UNITE HERE Retirement Fund

("Pension Fund"). The action is brought pursuant to the Employee Retirement Income Security Act,29

U.S.C. $$ 1001, et seq., as amended ("ERISA").


Jurisdiction and Venue


       2.      The Court has subject-matter jurisdiction of this action pursuant to 29 U.S.C.   g


1132(a)(3) and (e)(l) because the Trustees of the Pension Fund, who are fiduciaries under ERISA, seek

to enforce provisions of Title I of ERISA that require employers to make contributions to a
               Case 1:19-cv-01779-LGS Document 1 Filed 02/26/19 Page 2 of 7



multiemployer pension plan according to the terms of the plan,29 U.S.C. $ I145, and in accordance

with a schedule of contribution rates that the Trustees, acting in their capacity as the Pension Fund plan

sponsor, are required to implement pursuantto29 U.S.C. $ 1085(e)(3XcXii)-(iv).


          3.      This Court has venue over this action pursuant to 29 U.S.C. $ I132(e)(2) because this is

the district in which the plaintiff Pension Fund is administered.


Parties


          4.      Plaintiff Pension Fund is a trust fund established and maintained pursuant to 29 U.S.C.      g


186(cX5). Plaintiff Pension Fund is an employee benefit plan within the meaning of ERISA, 29 U.S.C.

$ 1002(2) and (3), and is maintained for the purpose of providing retirement benefits to eligible

employees of participating employers. Plaintiff Pension Fund is also a multiemployer pension plan

within the meaningof 29 U.S.C. $ 1002(37).


          5.      Plaintiff Pension Fund is the successor to the National Retirement Fund (also known     as


the UNITE HERE National Retirement Fund) as a result of transfers of assets and liabilities from the

National Retirement Fund to the Pension Fund, as approved by the Pension Benefit Guaranty

Corporation.


          6.     Plaintiff Trustees of the Pension Fund ("Trustees") are fiduciaries within the meaning of

ERISA,29 U.S.C. $ 1002(21XA).


          7.     All plaintiffs maintain their principal place of   business at 333 Westchester Avenue,

White Plains, New York. Plaintiff Pension Fund is administered at that location. within the Southern

District of New York.




                                                       2
                 Case 1:19-cv-01779-LGS Document 1 Filed 02/26/19 Page 3 of 7



        8.          Plaintiffs bring this action on behalf of themselves and on behalf of the Pension Fund's

participants and beneficiaries pursuant to 29 U.S.C. $$ I132(a)(3) and I145.


        9.          Defendant Arbah Hotel Corp. d/b/a Meadowlands View Hotel ("Defendant") is engaged

in the hospitality business. It is an employer in an industry affecting commerce within the meaning of

ERISA, 29 U.S.C. $ 1002(5), (11) and (12) and $ 1003(a)(l).


        10.         Defendant's principal business location is in North Bergen, New Jersey.


Statement of Facts


        I   l.      At all times relevant to this Complaint, Defendant   has been party to a series of collective

bargaining agreements ("CBAs") with the Hotel and Motel Trades Council of New York, or its

predecessors (collectively, "Union"), covering various job classifications at the Defendant's

Meadowlands View Hotel. The most recent CBA, effective from July 1,201I through June 30, 2015, is

incorporated into this Complaint and attached as Exhibit A.


        12.         Under the CBA, Defendant promised to make contributions to the Pension Fund for each

full-time employee covered by the CBA at rates specified rates therein. Exhibit A at Article XV, page

8.   Specifically, the CBA provides that "the Employer will contribute each and every month . . . per

full time employee for all employees covered by this Agreement." Id.

        I   3.     In 201 0, prior to the term of the CBA that is attached as Exhibit A, the Pension Fund's

actuary certified that the Pension Fund was in "critical status," as defined in ERISA, 29 U.S.C.        $


1085(bX2). The Trustees were therefore required to develop a "Rehabilitation Plan," pursuant to

ERISA,29 U.S.C. $ 1085(e), for the purpose of improving the Pension Fund's actuarial funding. One of

the statutory requirements for such a Rehabilitation Plan is that the plan sponsor provide to all

bargaining parties "one or more schedules showing revised benefit structures, revised contribution
           Case 1:19-cv-01779-LGS Document 1 Filed 02/26/19 Page 4 of 7



structures, or both, which,   if   adopted, may reasonably be expected to enable the multiemployer plan to

emerge from critical status .... " ERISA, 29 U.S.C. $ 1085(e)(lXBXi).


       14.     The Trustees developed a Rehabilitation Plan that included both revised benefit

structures and revised contribution structures, as ERISA required. The Trustees provided two alternate

schedules to contributing employers and the unions with which they negotiate. One of those schedules is

called the Preferred Schedule, and the other is called the Default Schedule. The Rehabilitation Plan

adopted in 2010 is incorporated into this Complaint and attached as Exhibit B.


       15.     The Rehabilitation Plan provided that all collective bargaining agreements agreed to, or

renewed or extended on or after May I ,2070 had to comply with the Rehabilitation Plan.


       16.     On June 2,2010, Defendant and Union signed a "Supplement to Collective Bargaining

Agreement, Adoption of a Schedule Under the Rehabilitation Plan in 2010" which is incorporated into

this Complaint and attached as Exhibit C. That Supplement recited that the parties amended their

existing CBA to incorporate the Preferred Schedule. See Exhibit C, at Part Three, paragraph III.


       17.     The Defendant made contributions to the Pension Fund in accordance with the Preferred

Schedule during the term of the       20ll-2015 CBA.

       18.     In accordance with ERISA,29 U.S.C. $ 1085(e)(3XB), the Pension Fund updated the

Rehabilitation Plan in 2015, provided new schedules of contribution rates in connection therewith and

notified the Bargaining Parties of the update. The Pension Fund's April 3, 2015 notice to the

Defendant of the new schedule of contribution rates under that update to the Rehabilitation Plan is

incorporated into this Complaint and attached as Exhibit D.




                                                        4
                Case 1:19-cv-01779-LGS Document 1 Filed 02/26/19 Page 5 of 7



        19.        After the expiration of the CBA as of June 30, 2015, the Defendant continued to make

contributions to the Pension Fund in accordance with that Preferred Schedule, as modified in the 2015

update to the Pension Fund's Rehabilitation Plan.


       20.         In accordance with ERISA, 29 U.S.C. $ 1085(e)(3XBXii), by letter dated April 5, 2017,

the Pension Fund notified the Bargaining Parties, including the Defendant, of the minimum required

contribution as of July 1,2017, July    l,   2018 and July   1,2019. The Pension Fund's Aprll5,2017

notice to the Defendant of the new schedule of contribution rates is incorporated into this Complaint and

attached as Exhibit    E.   The Defendant made contributions at those minimum required rates through

December 31,2017.


       2l   .     The Defendant ceased making contributions to the Pension Fund as of January 2018 and

has not made any contributions to the Pension Fund since that time.


       22.        By letter dated February 26,2018, the Pension Fund notified the Defendant that it had

failed to pay contributions due to the Pension Fund for the month of January 2018. Despite that notice,

Defendant failed to make that contribution.


       23.        On October 26,2018, counsel for the Pension Fund advised Defendant that under

ERISA, 29 U.S.C. $ 1085(e)(3)(Cxii), as well as the terms of the expired CBA and the collective

bargaining parties'prior adoption of a schedule under the Rehabilitation Plan, the Defendant was

required to continue making contributions in accordance with the rates and provisions of the

Rehabilitation Plan and the applicable schedule, even during contract negotiations. A copy of that

October 26,2018 correspondence is incorporated into this Complaint and attached as Exhibit F. The

applicable schedule under the expired CBA was the Preferred Schedule previously adopted by the




                                                        5
              Case 1:19-cv-01779-LGS Document 1 Filed 02/26/19 Page 6 of 7



Bargaining Parties, which schedule was applicable beginning 180 days after the CBA's June 30, 2015

expiration date.29 U.S.C. $ 1085(e)(3xc)(ii), (iii).


         24.      In disregard of the Pension Fund's notice, from January 2018 to the present, Defendant

has not paid contributions to the Pension Fund.


         25.      Defendant's failure to make contributions under the schedule of contribution rates set

forth in the 2015 updated Rehabilitation PIan is treated as a delinquent contribution and is enforceable

as   such. 29 U.S.C. $ 1085(e)(3XCXiv).

Claim for Relief


         26.      Plaintiffs reassert all of the facts alleged in paragraphs   1   through 25.


         27   .   Defendant's failure to remit contributions to the Pension Fund since January 1, 201 8 is a

breach of its obligation under the Prefened Schedule, which was        lawfully implemented by the Pension

Fund as required by 29 U.S.C. $ 1085(e)(3XCXii), (iii).


         28.      pntsn   provides that a failure to make a contribution under a schedule of contribution

rates imposed under 29 U.S.C. $ 1085(e)(3XCXii) "shall be treated as a delinquent contribution under


[Section 515 of ERISA, 29 U.S.C. $ I145] and shall be enforceable as such." 29 U.S.C.            $


l08s(e)(3)(CXiv).


         29.      The Trustees have a cause of action against employers under ERISA, 29 U.S.C.       $

I132(a)(3), to collect delinquent contributions under section 515 of ERISA, 29 U.S.C. $ 1145. In such

an action the court "shall award" the plan the unpaid contributions, interest on the unpaid contributions,

liquidated damages, reasonable attomey's fees and costs of the action, and such other legal or equitable

relief as the court deems appropriate. 29 U,S.C. g 1132(9)(2).



                                                         6
           Case 1:19-cv-01779-LGS Document 1 Filed 02/26/19 Page 7 of 7



Prayer for Relief


       WHEREFORE, Plaintiffs Pension Fund and Trustees demand judgment for:


       (a)     A declaration that Defendant is bound by to make contributions to the Pension Fund   at

       no less than the minimum required contribution rates as per the Pension Fund's April 5, 2017

       notice (Exhibit E) and that Defendant is therefore obligated to make contributions to the Pension

       Fund at no less than those minimum required contribution rates for all full time employees

       covered by the expired Collective Bargaining Agreement from January 1,2018 through the date

       ofjudgment;

       (b)    A judgment in the full amount of the delinquent contributions Defendant owes to the

       Pension Fund through the date ofjudgment;

       (c)    Interest, liquidated damages, attorney's fees and costs; and

       (d)     Such other legal and equitable relief to which plaintiffs are entitled.




                                                               CLEARY, JOSEM & TzuGIANI LLP


                                                         BY]
                                                                            . JOSEM, ESQUIRE
                                                               J
                                                               325        ut Street, Suite 200
                                                               Philadelphia, PA I 9106
                                                               (2ts) 73s-909e

       Dated: February 26, 2019




                                                     7
